Citation Nr: 1243118	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  05-39 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, prior to May 6, 2008.

2.  Entitlement to a disability rating higher than 20 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, from May 6, 2008, to April 26, 2011.

3.  Entitlement to a disability rating higher than 40 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, since April 27, 2011.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and T.P.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1953 to April 1955.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran a disability rating higher than 10 percent for his service-connected degenerative arthritis of the lumbar spine.

The Veteran requested a Central Office hearing before the Board.  The requested hearing was conducted in April 2006 in Washington, DC, by the undersigned Veterans Law Judge.

In a January 2009 rating decision, the RO granted an increased evaluation of 20 percent for the Veteran's degenerative arthritis, to include lumbar strain, effective May 6, 2008.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  Thus, both increased rating claims remain on appeal, as the Veteran has not indicated satisfaction with the current ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In July 2007 and June 2009, the Board remanded the increased rating claims to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.  

In a March 2011 decision, the Board added the TDIU issue to the appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the claims of: (1) entitlement to a rating higher than 20 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, from May 6, 2008, to April 26, 2011, and (2) entitlement to a TDIU, to the RO via the AMC in Washington, DC, for further development.  

In the March 2011 decision, the Board also denied the claim of entitlement to a rating higher than 10 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, prior to May 6, 2008.  The Veteran appealed the March 2011 Board denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Joint Motion for Remand (JMR), the parties asked the Court to vacate the March 2011 Board denial and remand the claim back to the Board.  In a November 2011 Order, the Court granted the JMR.  The Board's remand directives were left intact.  The issue of entitlement to a rating higher than 10 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, prior to May 6, 2008, was remanded back to the Board for appellate disposition.

In April 2012, the Board remanded the claim of entitlement to a rating higher than 10 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, prior to May 6, 2008, to the RO via the AMC in Washington, DC, for further development.  Upon remand, in adjudicating this claim, the RO granted an increased evaluation of 40 percent for the Veteran's degenerative arthritis, to include lumbar strain, effective April 27, 2011.  Despite the grant of this increased evaluation, both increased rating claims remain on appeal, as the Veteran has not indicated satisfaction with the current disability ratings.  A.B., 6 Vet. App. at 35.  The RO then issued a SSOC on the issues pertaining to the 10 percent and 40 percent ratings, and these issues were then certified back to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of: (1) entitlement to a rating higher than 20 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, from May 6, 2008, to April 26, 2011; (2) entitlement to a disability rating higher than 40 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, since April 27, 2011; and 3) entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via AMC in Washington, DC, for further development.


FINDINGS OF FACT

1.  Prior to May 6, 2008, the Veteran's lumbar spine disability was manifested by severe intervertebral disc syndrome with recurring attacks with intermittent relief.

2.  Prior to May 6, 2008, the Veteran's lumbar spine disability was not manifested by pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc with little intermittent relief.

3.  Prior to May 6, 2008, the Veteran's lumbar spine was not anklyosed.

4.  Prior to May 6, 2008, the Veteran's lumbar spine disability was not manifested by incapacitating episodes.






(CONTINUED ON THE NEXT PAGE)

CONCLUSION OF LAW

Prior to May 6, 2008, the criteria for an increased rating of 40 percent, but no higher, for the Veteran's degenerative arthritis of the lumbar spine, to include lumbar strain, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes (DCs) 5289, 5292, 5293, 5295 (in effect prior to September 26, 2003), 5293 (in effect from September 23, 2002, through September 25, 2003), 5237, 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in January 2005, July 2007, July 2009, and November 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Letters dated in July 2007, January 2009, March 2009, July 2009, November 2010, and April 2012 also provided the Veteran with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The majority of the Veteran's duty-to-assist letters were not provided before the initial March 2005 RO adjudication of his claim.  However, after he was provided the letters he was given a full opportunity to submit evidence, and his claim was subsequently readjudicated.  He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the aggregated notices, including the notice letters subsequently issued, fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the appeal has been obtained.  His STRs and post-service treatment records have been obtained.  He was afforded the opportunity for a personal hearing.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded VA examinations.  The Board also notes that in an April 2009 statement, the Veteran indicated that he is currently receiving benefits from the Social Security Administration (SSA) based on his age and retirement, and not based on a disability.  Therefore, the Board finds that these records do not need to be obtained.  

Finally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the April 2006 Central Office Board hearing, the undersigned Veterans Law Judge adequately explained the increased rating claim on appeal and suggested evidence that may support the claim, including private records evidencing the disability, that the Veteran might submit that may have been overlooked.  The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidenced by statements and questions of the Veteran and his representative at the hearing, with regard to this comparatively uncomplicated issue of rating based on severity of the service-connected disability. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's appeal.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating Claim

The Veteran contends that his service-connected lumbar spine disability is more severe than is reflected by the current disability rating.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of September 1955 granted service connection for the Veteran's lumbar spine disability.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's original claim for an increased rating was received at the RO on July 5, 2001.  The Board observes that, during the course of this appeal, effective September 23, 2002, VA revised the criteria for evaluating spinal disorders under DC 5293, intervertebral disc syndrome (IVDS).  67 Fed. Reg. 54,345-54,349 (2002).  VA again revised the criteria for evaluating spine disorders, effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (2003).  

In this regard, the Board notes that VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, VA must consider the claim pursuant to the former and revised regulations during the course of this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Pursuant to the Board's June 2009 remand directives, the AMC addressed both sets of amendments in a November 2010 letter to the Veteran.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Former DC 5289 (in effect prior to September 26, 2003) provided ratings for ankylosis of the lumbar spine.  Favorable ankylosis of the lumbar spine was to be rated 40 percent disabling, the minimum rating under DC 5289.  Unfavorable ankylosis of the lumbar spine was to be rated 50 percent disabling.  38 C.F.R. § 4.71a.

Under the former DC 5292 (in effect prior to September 26, 2003), slight limitation of motion of the lumbar spine was to be rated as 10 percent disabling.  A higher 20 percent rating required that the Veteran had moderate limitation of motion of the lumbar spine.  A 40 percent rating was warranted for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a.

Former DC 5295 (in effect prior to September 26, 2003) provided ratings for lumbosacral strain.  Lumbosacral strain with characteristic pain on motion was rated as 10 percent disabling.  Lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position was rated 20 percent disabling.  Severe lumbosacral strain with listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, was rated 40 percent disabling.  38 C.F.R. § 4.71a. 

The Veteran has a diagnosis of degenerative disc disease of the lumbar spine from a February 2002 VA Medical Center (VAMC) treatment record.  Therefore, the rating criteria for IVDS also apply.  

Prior to September 23, 2002, under the former DC 5293, mild IVDS was to be rated 10 percent disabling.  A higher 20 percent evaluation required moderate IVDS with recurring attacks.  Severe intervertebral disc syndrome with recurring attacks with intermittent relief was to be rated 40 percent disabling.  Pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc with little intermittent relief, was to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Former DC 5293 (in effect from September 23, 2002, through September 25, 2003) provided that IVDS (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a.

Former DC 5293 (in effect from September 23, 2002, through September 25, 2003) provided a 10 percent rating for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating was warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A higher 40 percent rating was warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating was warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

For purposes of evaluations under the revised DC 5293 (now 5243, see below), an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly or nearly so.  See 67 Fed. Reg. 54,345, 54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, DC 5293 and Note (1) (2003)).  

As noted above, effective September 26, 2003, VA again revised the criteria for rating spinal disorders.  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  These changes are listed under DCs 5235-5243, with DC 5243 now embodying the recently revised provisions of the former DC 5293 (for IVDS).  38 C.F.R. § 4.71a.

Under DC 5243, IVDS warrants a 10 percent rating when there is evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A higher 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A higher 40 percent rating was warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating was warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Further, under the new regulations, a 10 percent evaluation is warranted under the General Rating Formula for Diseases and Injuries of the Spine for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  38 C.F.R. § 4.71a, DC 5237.

A higher 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5237.

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  Under these revisions, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a.

Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  The code section for IVDS is now 5243.  38 C.F.R. § 4.71a.

The words "slight," "mild," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2012).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).

Additionally, under the new regulations, DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved, as described above.  However, when there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  A 20 percent rating is the highest rating available under DC 5003.  38 C.F.R. § 4.71a.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45 (2012).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  If the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. App. at 80.

The Veteran is currently in receipt of a 10 percent evaluation for his lumbar spine disability, prior to May 6, 2008.

In applying the above law to the facts of the case, the Board finds that a higher 40 percent rating is warranted, prior to May 6, 2008.  Specifically, under DC 5293 (in effect prior to September 23, 2002), a higher 40 percent evaluation was warranted for severe IVDS with recurring attacks with intermitten relief.  38 C.F.R. § 4.71a.  Incapacitating episodes, as required under the new regulations, were not part of the old rating criteria; thus, there was no requirement that recurring attacks be documented or treated by a physician.  Accordingly, the Board finds that severe IVDS with recurring attacks with intermittent relief is demonstrated by the evidence of record - particularly, the lay evidence of record.  38 C.F.R. § 4.71a, DC 5293.

Specifically, in a December 2010 statement (received at VA in January 2011), the Veteran's spouse stated that she had been married to the Veteran for over fifty years and that "there have been many, many times when he [the Veteran] spent the week in bed because of pain and immobility" due to his low back disability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge).  The Board finds that the Veteran's spouse is both competent and credible to testify to the Veteran's bed rest during their long marriage.  Additionally, at his Board hearing, the Veteran testified that every time he went to the doctor for his lumbar spine, he was ordered to stay in bed and rest until his back pain went away.  At his February 2005 VA compensation examination, the Veteran reported flare-ups of his lumbar spine when he slightly twisted or bent his spine.  During a flare-up, the Veteran had to lie down for 1 to 2 days with a TENS unit and over-the counter medication in order to reduce the pain.  The Board also finds the Veteran's lay statements regarding his back pain and its associated bed rest to be both competent and credible.  See Washington, 19 Vet. App. at 368.  The VA and private treatment records dated prior to May 6, 2008, also contain numerous complaints by the Veteran of low back pain.

Therefore, based on the competent and credible lay evidence and the medical evidence, the Board finds that the evidence of record demonstrates severe IVDS with recurring attacks with intermittent relief.  A higher 40 percent rating is warranted for the Veteran's lumbar spine disability, prior to May 6, 2008.  38 C.F.R. § 4.71a, DC 5293.

However, prior to May 6, 2008, the Veteran is not entitled to a disability rating in excess of 40 percent for his service-connected lumbar spine disability.  Under DCs 5292 and 5295, the Veteran is currently in receipt of the maximum schedular rating of 40 percent under these regulations.  38 C.F.R. § 4.71a.  Under the old DC 5289 and the new DC 5237, the Veteran is not entitled to a higher rating because, prior to May 6, 2008, the Veteran's spine was not ankylosed.  The Veteran was afforded a VA examination in February 2005, during which the VA examiner determined that the Veteran's lumbar spine was not ankylosed.  The other medical evidence of record also does not establish that the Veteran's spine was ankylosed.  Therefore, the Veteran is not entitled to a higher rating under DCs 5289 and 5237.  38 C.F.R. § 4.71a.

The Veteran does have a diagnosis of degenerative disc disease of the lumbar spine from a February 2002 VA treatment record.  However, under DC 5293 (in effect prior to September 23, 2002), the Veteran is not entitled to a higher disability rating because the evidence of record does not establish that the Veteran had pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc with little intermittent relief - the criteria for a higher 60 percent rating.  Following a physical examination of the Veteran, the February 2005 VA examiner determined that the Veteran did not have any motor or sensory deficits.  The examiner did not document that the Veteran had muscle spasm, absent ankle jerk, or other neurological findings.  The treatment records dated prior to May 6, 2008, do not provide contrary evidence.  Thus, the Board finds that the Veteran is not entitled to a higher rating under the former DC 5293 (in effect prior to September 23, 2002).  38 C.F.R. § 4.71a.

Additionally, there is no objective evidence showing that such disability has resulted in incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  Thus, the Veteran is not entitled to a higher rating under the former DC 5293 (in effect since September 23, 2002) or the revised DC 5243.  38 C.F.R. § 4.71a.

In regards to DeLuca, since the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. App. at 80. 

Finally, the February 2005 VA examiner determined that the Veteran did not have any bowel or bladder dysfunction, erectile dysfunction, or paresthesias.  Further, despite the Veteran's complaints of occasional pain in his right lower extremity, the Veteran was not diagnosed with radiculopathy in his bilateral lower extremities prior to May 6, 2008.  At the February 2005 VA examination, his deep tendon reflexes were "normoactive."  His bilateral straight leg raising and cross leg testing were negative.  His motor testing of the bilateral lower extremities was normal.  The treatment records dated prior to May 6, 2008, do not provide contrary evidence.  Therefore, the Board finds that the Veteran is not entitled to separate ratings for any additional neurological manifestations of his lumbar spine disability.

Here, the Board is cognizant of, and has carefully considered, the Veteran's subjective reports.  However, none of the criteria required for a higher rating were diagnosed or objectively noted.  The treatment notes of record similarly do not provide objective support for a higher rating. 

Under these circumstances, the overall evidence does not meet or approximate the criteria for a disability rating in excess of 40 percent for the Veteran's lumbar spine disability under 38 C.F.R. § 4.71a.  Throughout the period at issue, the Veteran's level of disability has most nearly approximated that contemplated by a 40 percent evaluation.  For all of these reasons, the Veteran's claim must be denied.

III.  Extraschedular Evaluation

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's contentions have been limited to those discussed above, i.e., that his lumbar spine disability is more severe than are reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  However, the Board notes at the April 2011 VA examination, the Veteran told the VA examiner that he was currently retired (and had been since 1982) because of medical reasons, to include his back pain.  Following a physical examination of the Veteran and a review of the claims file, the April 2011 VA examiner determined that the Veteran's service-connected lumbar spine disability would not prevent him from performing his prior occupation of a photographer, or from performing photography-related work at a publishing company.  There is no medical evidence to the contrary of this opinion in the claims file.  Thus, the claims file does not contain any evidence linking the Veteran's current unemployability to his a lumbar spine disability.  Additionally, the record does not demonstrate, and the Veteran does not contend, that the service-connected lumbar spine disability required frequent hospitalizations.  Thus, the Board finds that there is no unusual clinical picture presented that takes the disability outside the usual rating criteria.  

In short, the evidence does not support the proposition that the Veteran's service-connected lumbar spine disability presents such an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).

ORDER

Prior to May 6, 2008, an increased evaluation of 40 percent, but no higher, for the Veteran's degenerative arthritis of the lumbar spine, to include lumbar strain, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  

In March 2011, the Board remanded the Veteran's remaining claims to the RO/AMC for further development.  Upon completion of the development, the RO/AMC was instructed to consider the evidence of record and issue the Veteran and his representative a Supplemental Statement of the Case (SSOC).  To date, the RO/AMC have not issued a SSOC on these issues, and provided the Veteran and his representative an opportunity to respond to this readjudication of the claims.  Therefore, this case must again be remanded for the RO/AMC to issue a SSOC to the Veteran on these remaining issues.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Issue to the Veteran and his representative a SSOC on the following issues: (1) entitlement to a rating higher than 20 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, from May 6, 2008, to April 26, 2011; (2) entitlement to a disability rating higher than 40 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, since April 27, 2011; and 3) entitlement to a TDIU.  This SSOC must be mailed to the Veteran's current mailing address.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


